DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments, And/Or Claims
	Applicant’s pre-brief conference request of 1 February 2021 is acknowledged. A pre-brief appeal conference has been held and the previously issued final rejection is withdrawn and prosecution has been re-opened, as stated in the pre-brief appeal conference decision of 23 February 2021. 
Claims 1, 3, 6-8, 10, 13, 15, 17-19, 21, 26-28, and 30-32 are pending and under consideration.
Withdrawn Rejections
	The rejection of claim 30 under 35 U.S.C. 112(d) previously of record is hereby withdrawn. The reason for the withdrawal of this rejection is that in pre-brief appeal conference, it was determined that claim 30 does further limit claim 1, which can also comprise prophylactic administration of plinabulin, in which docetaxel does not cause neutropenia due to the administration of plinabulin. Since this embodiment is not covered by claim 30, it was found that claim 30 further limited the scope of claim 1. 
	The rejection of claims 1, 3, 6-7, 15, 17-18, 30, and 32 under 35 U.S.C. 102 previously of record are hereby withdrawn. During pre-brief appeal conference, it was determined that as argued by applicant, Huang does not implicitly disclose a single dose of plinabulin per treatment cycle. As argued by applicant, administration of plinabulin and docetaxel in sequence or together does not necessarily mean only one administration of plinabulin, or preclude additional administration of plinabulin later in the treatment cycle. 
	The rejection of claims 8, 10, 13, 27, and 31 under 35 U.S.C. 103 previously of record are hereby withdrawn. The reason for the withdrawal of the rejection of these claims is that these rejections relied 
	The rejections of claims 1, 3, 6-8, 10, 13, 15, 17-18, 27, and 30-32 under nonstatutory double patenting grounds previously of record are hereby withdrawn. The reason for the withdrawal of the rejection of these claims is that these rejections did not teach the limitation of a single dose of plinabulin per treatment cycle as required by these claims. 
Maintained Rejections
	Claims 19, 21, 26, and 28 remain rejected under the same 35 U.S.C. 103 and nonstatutory double patenting grounds as previously. 
New Rejections
	Claim 31 is newly rejected under 35 U.S.C. 112(b), as described below. 
	Claims 1, 3, 6-7, 15, 17-18, 30, and 32 are newly rejected under 35 U.S.C. 103. 
	Claims 8, 10, 13, 27, and 31 are rejected under modified grounds under 35 U.S.C. 103. 
Claims 1, 3, 6-8, 10, 13, 15, 17-18, 27, and 30-32 are newly rejected under modified nonstatutory double patenting grounds over the patent and copending applications previously of record.
Claims 1, 3, 6-8, 10, 13, 15, 17-19, 21, 26-28, and 30-32 are newly rejected over newly identified copending application 16/966,156.
Because these grounds of rejection could properly have been raised in an earlier action, this action is non-final.
Claim Interpretation
	The term “single dose” as used in the claims is being interpreted as meaning “one dose, in the absence of additional dosing of the same substance in a treatment cycle”. 
The term "within" as used in the claims is being interpreted as comprising the meanings of

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation “the chemotherapy" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-7, 15, 17-18, 30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in WO 2015/051543 A1 (previously cited; hereafter the ‘543 publication) in further view of Crawford in Seminars in Oncology, Vol 30, No 4, Suppl 13 (August), 2003: pp 24-30 (newly cited, hereafter Crawford).
	Regarding claim 1, the '543 publication discloses a method of treating docetaxel-induced
neutropenia in a subject (p. 3, paragraph after 10th aspect of invention). The '543 publication also teaches docetaxel is generally administered in a 21 day treatment cycle schedule (Page 1, 3rd paragraph of background art), and further discloses an example of treatment with plinabulin in a 3-week (i.e., 21-day) docetaxel treatment cycle (p. 23, section “Dosing Regimen”). The ‘543 publication further discloses that the composition of the invention can be made into sustained-release agents (p. 5, 3rd paragraph of “Combination, pharmaceutical composition and kit”). The ‘543 publication does not disclose single administration of plinabulin in a docetaxel treatment cycle, instead disclosing administration twice per cycle, on days 1 and 8 (p. 23, section “Dosing regimen”).
	Crawford, related art in the field of treating chemotherapy-induced neutropenia (title) discloses that once-per-cycle administration of another agent for neutropenia treatment, pegfilgrastim, may 
	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the ‘543 publication by administering the neutropenia treating agent once per treatment cycle, because of the advantages on quality of life and adherence associated with once-per-cycle administration of anti-neutropenia agent taught by Crawford. One of ordinary skill in the art would have had a reasonable expectation of success in making this modification because a composition showing efficacy when administered twice per treatment cycle would be expected to continue to retain some efficacy with one dose per treatment cycle removed. Furthermore, one of ordinary skill in the art could have formulated in a sustained release formulation as taught by the ‘543 publication, if continued exposure to plinabulin over time was necessary, while still maintaining the advantages of administration once per treatment cycle taught by Crawford. 
	Regarding claim 3, the ‘543 publication further teaches wherein plinabulin is administered at a dose of 30 mg/m2 (p. 7, 6th full paragraph on page), which is in the range of about 1 mg/m2 to 40 mg/m2.
Regarding claims 6 and 7, the '543 publication further teaches wherein the plinabulin is administered less than 1 hour and between 10 to 40 minutes after the administration of the docetaxel
(p. 5, bottom paragraph, discloses administration of plinabulin within 0.5-72 hr or within 0.5-24 hr after docetaxel administration).
Regarding claim 15, the '543 publication further teaches wherein the neutropenia that is treated in claim 1 is grade 3 or 4 neutropenia, showing reductions in grade 3 and 4 neutropenia for patients treated with plinabulin and docetaxel vs. patients treated with plinabulin (Substitute sheet 4, p.
35, Fig. 5).

35/Substitute Sheet 4/4: Fig. 5).
	Regarding claim 18, the '543 publication and Crawford do not explicitly disclose that plinabulin coadministration with docetaxel reduces duration of grade 4 neutropenia by at least two times. However, this at least about two-fold reduction in grade 4 neutropenia would have naturally flowed from administering the same drugs as the instant application (plinabulin and docetaxel) in similar or identical doses (75 mg/m2 docetaxel for both instant application and the ‘543 publication, as well as treatment groups with 20 mg/m2 plinabulin dosing on day 1 after docetaxel dosing in each – p. 56, paragraph 174 of instant application; p. 23, section “Dosing Regimen” for the ‘543 publication), in a similar population of patients  with cancer undergoing docetaxel chemotherapy (p. 56, paragraph 174 of instant applications; p. 24, section “Inclusion Criteria” for the ‘543 publication). The at least about double reduction in duration of grade 4 neutropenia would naturally flow from administering the same drugs in similar or identical amounts, on the same schedule (once per treatment cycle, as taught by ‘543 and Crawford), to a similar patient population. 
	Regarding claim 30, the ‘543 publication teaches that here was an incidence of neutropenia in both arms of their study, though neutropenia was reduced in the plinabulin co-treatment arm (p. 28, bottom 2 paragraphs). Therefore, the ‘543 publication further teaches wherein the subject is administered docetaxel in an amount sufficient to cause neutropenia. 
	Regarding claim 32, the '543 publication further teaches wherein the patient has non-small cell
lung cancer (p. 24, section "Inclusion Criteria").
Claims 8, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the '543 publication, and further in view of Crawford, and further in view of Younis et al in Curr Oncol. 2011 Dec; 18(6): e288-e296 (previously cited; hereafter referred to as Younis).
Regarding claim 8, the '543 publication discloses a method of treating docetaxel-induced neutropenia in a subject (p. 3, paragraph after 10th aspect of invention). The '543 publication also teaches docetaxel is generally administered in a 21 day treatment cycle schedule (Page 1, 3rd paragraph of background art), and further discloses an example of treatment with plinabulin in a 3-week (i.e., 21-day) docetaxel treatment cycle (p. 23, section “Dosing Regimen”). The ‘543 publication does not disclose single administration of plinabulin in a docetaxel treatment cycle, instead disclosing administration twice per cycle, on days 1 and 8 (p. 23, section “Dosing regimen”). The ‘543 publication also does not teach wherein the docetaxel is co-administered with cyclophosphamide (TC chemotherapy) or wherein the docetaxel is co-administered with cyclophosphamide and doxorubicin (TAC chemotherapy). 
Crawford, related art in the field of treating chemotherapy-induced neutropenia (title) discloses that once-per-cycle administration of another agent for neutropenia treatment, pegfilgrastim, may improve patient quality of life because it is less disruptive to patients and caregivers, as well as increasing adherence because no doses are missed (abstract, bottom 7 lines).
Younis teaches that docetaxel-doxorubicin-cyclophosphamide (TAC) is a cost-effective chemotherapy regimen (p. e293, column 2, paragraph 1), and that docetaxel-cyclophosphamide (TC) is a cost-effective chemotherapy regimen (p. e288, column 2, "Conclusions"). Younis also teaches that TC chemotherapy is associated with febrile neutropenia (p. e289, column 1, section "2.1 U.S. Oncology Trial 9735").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of treating patients with a docetaxel-induced neutropenia of the '543 publication by administering the neutropenia treating agent once per treatment cycle, because of 
Regarding claim 10, the '543 publication further teaches wherein plinabulin is administered at a dose of 30 mg/m2, which is in the range of about 1 mg/m2 to about 50 mg/m2 (p. 7, 6th full paragraph on page).
Regarding claim 13, the '543 publication further teaches wherein the plinabulin is administered less than 1 hour after the administration of chemotherapy (p. 5, bottom paragraph, discloses administration of plinabulin within 0.5-72 hr or within 0.5-24 hr after docetaxel administration).
Claims 19, 21, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ‘543 publication, and further in view of “HIGHLIGHTS OF PRESCRIBING INFORMATION.” [online][retrieved 2020-04-16 from www.accessdata.fda.gov/drugsatfda_docs/label/2015/125031s180lbl.pdf] Rev. November 2015. U.S. Food and Drug Administration. Reference ID: 4192944 (previously cited; hereafter referred to as “the FDA reference”). 
Regarding claim 19, the '543 publication discloses a method of treating a docetaxel-induced neutropenia, comprising co-administering plinabulin and one or more G-CSF drug (p. 29, Table 9); the '543 publication also discloses docetaxel is an example of a chemotherapy agent (p. 26, section 
The FDA reference discloses that Neulasta® is a G-CSF drug (p. 6, section 5.8). The FDA reference also discloses that the recommended dosage of Neulasta® is 6 mg per chemotherapy cycle (p. 1, section
"Dosage and Administration"). The FDA reference also discloses that Neulasta® is indicated for decreasing neutropenia in patients receiving anti-cancer drugs (p. 1, section "Indications and Usage").
The FDA reference also discloses that overdosage of Neulasta® may lead to leukocytosis (p. 9, section
10: "Overdosage"). The FDA reference further discloses that Neulasta® is another name for pegfilgrastim (p. 1, 1st Column, line 5).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of co-administering a G-CSF with plinabulin for treating neutropenia as taught by the '543 publication, such that the dose of G-CSF may be 1-10 mg as taught by the FDA reference, for the purpose of obtaining safe and efficacious treatment and avoiding overdose side effects such as 
Regarding claim 21, as described in the above claim 19 rejection, '543 specifically discloses wherein the G-CSF drug is pegfilgrastim, and the FDA's disclosure of dosing at 6 mg is for pegfilgrastim, such that '543 in view of the FDA reference further teaches wherein the G-CSF drug is pegfilgrastim.
Regarding claim 26, the '543 reference in further view of FDA teaches the method of claim 19 on which claim 26 depends, as discussed in the above claim 19 rejection. The '543 reference does not teach wherein the G-CSF drug is administered at least 24 hours after the administration of the chemotherapy.
The FDA reference teaches that Neulasta® is not to be administered between 14 days before and 24 hours after cytotoxic chemotherapy (p. 1, section "Dosage and Administration). The FDA reference also discloses that Neulasta® is a G-CSF drug (p. 6, section 5.8).
It would have been obvious to one of ordinary skill in the art before the time of filing to have further modified the method of co-administering a plinabulin within 2 hours of chemotherapy in addition to G-CSF for treating neutropenia as taught by the '543 publication in view of the FDA reference, such that G-CSF is not administered for 24 hours after chemotherapy administration as further taught by the FDA reference, in order to obtain safe and effective treatment by following recommended dosing guidelines.
Regarding claim 28, the '543 publication further teaches wherein plinabulin is administered at a dose of 30 mg/m2 (p. 7, 6th full paragraph on page), which is in the range of 1 mg/m2 to 50 mg/m2. 
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ‘543 publication and the FDA reference as applied to claim 19 above, and further in view of Crawford.
As described above, claim 19, on which claim 27 depends, is obvious over the ‘543 publication and the FDA reference. The ‘543 publication further teaches wherein docetaxel is generally administered in a 21 day treatment cycle schedule (Page 1, 3rd paragraph of background art), and rd paragraph of “Combination, pharmaceutical composition and kit”). The ‘543 publication as modified by the FDA reference does not teach single administration of plinabulin in a docetaxel treatment cycle, instead disclosing administration twice per cycle, on days 1 and 8 (p. 23, section “Dosing regimen” of ‘543 publication).
Crawford, related art in the field of treating chemotherapy-induced neutropenia (title) discloses that once-per-cycle administration of another agent for neutropenia treatment, pegfilgrastim, may improve patient quality of life because it is less disruptive to patients and caregivers, as well as increasing adherence because no doses are missed (abstract, bottom 7 lines).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the ‘543 publication by administering the neutropenia treating agent once per treatment cycle, because of the advantages on quality of life and adherence associated with once-per-cycle administration of anti-neutropenia agent taught by Crawford. One of ordinary skill in the art would have had a reasonable expectation of success in making this modification because a composition showing efficacy when administered twice per treatment cycle would be expected to continue to retain some efficacy with one dose per treatment cycle removed. Furthermore, one of ordinary skill in the art could have formulated in a sustained release formulation as taught by the ‘543 publication, if continued exposure to plinabulin over time was necessary, while still maintaining the advantages of administration once per treatment cycle taught by Crawford. 
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ‘543 publication and Crawford as applied to claim 1 above, and further in view of Younis.
As described above, claim 1, on which claim 31 depends, is obvious over the ‘543 publication and Crawford. The ‘543 publication and Crawford do not teach wherein the chemotherapy comprised 
Younis teaches that docetaxel-doxorubicin-cyclophosphamide (TAC) is a cost-effective chemotherapy regimen (p. e293, column 2, paragraph 1), and that docetaxel-cyclophosphamide (TC) is a cost-effective chemotherapy regimen (p. e288, column 2, "Conclusions"). Younis also teaches that TC chemotherapy is associated with febrile neutropenia (p. e289, column 1, section "2.1 U.S. Oncology Trial 9735").
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of the ‘543 publication and Crawford to include patients undergoing the docetaxel combination therapies TC and TAC taught by Younis, because docetaxel's presence in all of these therapies would predictably lead to these additional patient populations benefiting from the '543 publication's method of treating docetaxel-induced neutropenia, and because of Younis's express disclosure of TC chemotherapy's association with febrile neutropenia indicating the TC chemotherapy population is in need of neutropenia treatment. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6-7, 15, 17, 18, 30, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of Huang in U.S. Patent No. 10,596,169 (hereafter referred to as the ‘169 patent) in view of Huang in WO 2015/051543 A1 (hereafter referred to as the ‘543 publication) and further in view of Crawford. 
Regarding claim 1 of the instant application, claim 1 of the ‘169 patent claims administration of plinabulin for the treatment of neutropenia at a dose of 20 mg/m2 or 30 mg/m2 within 0.5-72 h of 
 The '543 publication teaches that docetaxel treatment cycles are generally 3 weeks, which is equivalent to 21 days (Page 1, 3rd paragraph of background art), and further discloses an example of treatment with plinabulin in a 3-week (i.e., 21-day) docetaxel treatment cycle (p. 23, section “Dosing Regimen”). The ‘543 publication further discloses that neutropenia was reduced in the combination of plinabulin and docetaxel in this dosing regimen (p. 28, 1st paragraph of “Results”). 
Crawford, related art in the field of treating chemotherapy-induced neutropenia (title) discloses that once-per-cycle administration of another agent for neutropenia treatment, pegfilgrastim, may improve patient quality of life because it is less disruptive to patients and caregivers, as well as increasing adherence because no doses are missed (abstract, bottom 7 lines). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating neutropenia claimed by the ‘169 patent such that the length of the docetaxel treatment cycle is the conventional 21 days as disclosed by the ‘543 publication, because the ‘543 publication disclosed that plinabulin is capable of reducing neutropenia in a 21-day docetaxel administration cycle. It would have been obvious to one of ordinary skill in the art before the time of filing to have further modified the method by administering the neutropenia-treating agent once per treatment cycle, because of the advantages on quality of life and adherence associated with once-per-cycle administration of anti-neutropenia agent taught by Crawford. 
Regarding claim 3 of the instant application, claim 1 of the '169 patent further claims administration of plinabulin at a dose of 20 mg/m2 or 30 mg/m2, which are both in the range of 1 mg/m2 to 40 mg/m2.

Regarding claim 15 of the instant application, claim 1 of the '169 patent further claims wherein the neutropenia treated is a grade 3 or 4 neutropenia.
Regarding claim 17 of the instant application, claim 6 of the '169 patent further claims wherein the neutropenia rate is reduced by at least 15% for grade 4 neutropenia, which is at least 5%. 
Regarding claim 18 of the instant application, the claims of the '169 patent do not specifically claim the at least two-fold reduction in duration of grade 4 neutropenia. However, the reduction in duration of grade 4 neutropenia in the instant claim would naturally flow from applying essentially the same treatment method as that claimed in the ‘169 patent as modified by Crawford (same drugs, administered in similar amounts at the same or similar schedule, as described in the claim rejections above). 
Regarding instant claim 30, claim 5 of ‘169 further claims wherein the docetaxel-induced neutropenia rate is reduced, indicating the subject has been administered docetaxel in an amount sufficient to cause neutropenia. 
Regarding instant claim 32, claim 1 of the ‘169 patent in view of the ‘543 publication and Crawford teaches the method of claim 1, as discussed above. However, the claims of the ‘169 patent do not teach wherein the patient has an advanced or metastatic breast cancer, early breast cancer, non-small cell lung cancer, or refractory metastatic prostate cancer. 
The ‘543 publication teaches wherein the patient has non-small cell lung cancer (p. 24, section “Inclusion Criteria”). The ‘543 publication teaches in a specific example that patients with non-small cell lung cancer showed reduced neutropenia when treated with plinabulin in addition to docetaxel (p. 28, paragraph 1 of “Results” section). 

Claims 8, 10, 13, and 31 are on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of the ‘169 patent, in view of the ‘543 publication, in further view of Crawford, in further view of Younis. 
	Regarding claim 8 of the instant application, as described in the above claim 1 rejection in this section, claim 1 of the ‘169 patent modified by the ‘543 publication and Crawford teaches treatment of docetaxel-induced neutropenia, comprising administration of plinabulin once per 21-day treatment cycle. The ‘169 patent does not claim wherein there is concomitant administration of cyclophosphamide with docetaxel or cyclophosphamide and doxorubicin with docetaxel. 
Younis teaches that docetaxel-doxorubicin-cyclophosphamide (TAC) is a cost-effective chemotherapy regimen (p. e293, column 2, paragraph 1), and that docetaxel-cyclophosphamide (TC) is a cost-effective chemotherapy regimen (p. e288, column 2, "Conclusions"). Younis also teaches that TC chemotherapy is associated with febrile neutropenia (p. e289, column 1, section "2.1 U.S. Oncology Trial
9735").
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of the claims of the ‘169 patent, the ‘543 publication and Crawford to include patients undergoing the docetaxel combination therapies TC and TAC taught by Younis, because docetaxel's presence in all of these therapies would predictably lead to these additional patient populations benefiting from the '543 publication's method of treating docetaxel-induced neutropenia, 
Regarding claim 10 of the instant application, claim 1 of the ‘169 patent further claims wherein plinabulin is administered at a dose of 20 mg/m2 or 30 mg/m2, which are both in the range of 1 mg/m2 to 40 mg/m2. 
Regarding claim 13 of the instant application, claim 1 of the '169 patent further claims wherein plinabulin is administered within 0.5-72 h of docetaxel administration, encompassing time points that are less than 1 hour after TAC/TC chemotherapy where the docetaxel is administered as part of a combination TAC/TC chemotherapy as taught by the claims of ‘169 in view of ‘543, Crawford, and Younis.
Regarding instant claim 31, this claim has essentially the same scope as claim 8. Instant claim 31 recites the method of claim 1, wherein the chemotherapy comprised administering Docetaxel, Doxorubicin, and Cyclophosphamide (TAC) or Docetaxel and Cyclophosphamide (TC). Instant claim 1 recites a method of treating docetaxel-induced neutropenia in a subject, comprising administering a single dose of plinabulin in a 21-day docetaxel treatment cycle. Instant claim 8 recites a method of treating a Docetaxel, Doxorubicin, and Cyclophosphamide (TAC) or Docetaxel and Cyclophosphamide (TC) chemotherapy induced neutropenia in a subject, comprising administering a single dose of plinabulin in a 21-day treatment cycle. Because the scopes of claim 8 and claim 31 are essentially the same, claim 31 is rejected under the same rationale as claim 8 is, above in this section.
Claims 19, 21, 26, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of the ‘169 patent in view of "HIGHLIGHTS OF PRESCRIBING INFORMATION." [online][Retrieved 2020-04-16 from www.accessdata.fda.gov/drugsatfda_docs/label/2015/125031s180lbl.pdf] Rev. November 2015. U.S. Food and Drug Administration. Reference ID: 4192944 (hereafter referred to as “the FDA reference”).

The FDA reference discloses that docetaxel is a form of chemotherapy (p. 11, paragraph 1 of section 14.1: “Patients with Cancer Receiving Myelosuppressive Chemotherapy”). The FDA reference discloses that Neulasta® is a G-CSF drug (p. 6, section 5.8). The FDA reference also discloses that the recommended dosage of Neulasta® is 6 mg per chemotherapy cycle (p. 1, section "Dosage and Administration"). The FDA reference also discloses that Neulasta® is indicated for decreasing neutropenia in patients receiving anti-cancer drugs (p. 1, section "Indications and Usage"). The FDA reference also discloses that overdosage of Neulasta® may lead to leukocytosis (p. 9, section
10: "Overdosage"). The FDA reference further discloses that Neulasta® is another name for pegfilgrastim (p. 1, 1st Column, line 5).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating a docetaxel-induced neutropenia using plinabulin claimed by the '169 patent to incorporate administration of a G-CSF to treat neutropenia as disclosed by the FDA reference, because plinabulin and G-CSFs are recognized to perform the art-recognized equivalent purpose of treating neutropenia in chemotherapy patients, so their combination for the same purpose would be obvious. Regarding art recognized equivalence for the same purpose, MPEP § 2144.06(1) states:

It would further have been obvious to dose in the range of 1 mg to 10 mg as taught by the FDA reference, for the purpose of obtaining safe and efficacious treatment and avoiding overdose side effects such as leukocytosis by following recommended dosing guidelines. 
Regarding claim 21 of the instant application, the claims of ‘169 in view of the FDA reference teaches the method of claim 19, on which claim 21 depends. The FDA reference further discloses wherein the G-CSF which decreases neutropenia is pegfilgrastim (p. 1, above "Recent Major Changes" discloses that Neulasta is pegfilgrastim; p. 1, 1st Column, section “Indications and Usage” indicates neutropenia can be treated with this drug).
Regarding claim 26 of the instant application, the FDA reference further discloses wherein the
G-CSF drug is administered at least 24 hours after chemotherapy (p. 1, section "Dosage and Administration"). It would have been obvious to one of ordinary skill in the art before the time of filing to have further modified the method of co-administering a plinabulin within 2 hours of chemotherapy in addition to G-CSF for treating neutropenia as taught by the '543 publication in view of the FDA reference, such that G-CSF is not administered for 24 hours after chemotherapy administration as further taught by the FDA reference, in order to obtain safe and effective treatment by following recommended dosing guidelines.
Regarding claim 28 of the instant application, claim 1 of the '169 patent further claims wherein plinabulin is administered at a dose of 20 mg/m2 or 30 mg/m2, both of which are in the range of 1-50 mg/m2.
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of the ‘169 patent in view of the FDA reference as applied to claim 19 above, in further view of the ‘543 publication, in further view of Crawford.
Regarding claim 27 of the instant application, as described above, claim 1 of the ‘169 patent modified by the FDA reference teaches the method of claim 19, on which claim 27 depends. The claims of the ‘169 patent modified by the FDA reference do not teach wherein there is a single dose of plinabulin per treatment cycle, or wherein the treatment cycle is 21 days. 
The ‘543 publication teaches docetaxel is generally administered in a 21 day treatment cycle (Page 1, 3rd paragraph of background art) and further discloses an example of treatment with plinabulin in a 3-week (i.e., 21-day) docetaxel treatment cycle (p. 23, section “Dosing Regimen”). The ‘543 publication further discloses that neutropenia was reduced in the combination of plinabulin and docetaxel in this dosing regimen (p. 28, 1st paragraph of “Results”).
Crawford, related art in the field of treating chemotherapy-induced neutropenia (title) discloses that once-per-cycle administration of another agent for neutropenia treatment, pegfilgrastim, may improve patient quality of life because it is less disruptive to patients and caregivers, as well as increasing adherence because no doses are missed (abstract, bottom 7 lines).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of the claims of ‘169 as modified by the FDA reference, such that the length of the docetaxel treatment cycle is the conventional 21 days as taught by the ‘543 publication, because the ‘543 publication disclosed that plinabulin is capable of reducing neutropenia in a 21-day docetaxel administration cycle. It would have been obvious to one of ordinary skill in the art before the time of filing to have further modified the method by administering the neutropenia-treating agent once per treatment cycle, because of the advantages on quality of life and adherence associated with once-per-cycle administration of anti-neutropenia agent taught by Crawford.

Provisional Nonstatutory Double Patenting Rejections
Claims 1, 3, 6-7, 15, 17-18, 30, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 15-16, 18, and 23 of copending Application No. 16/821,348 in view of Huang in WIPO publication WO 2015/051543 A1 (hereafter the ‘543 publication), in further view of Crawford. 
This is a provisional nonstatutory double patenting rejection.
Regarding instant claim 1, claim 11 of ‘348 claims a method of treating neutropenia in a subject being administered docetaxel, comprising administering plinabulin. ‘348 further claims in claim 18 wherein said administering results in a neutropenia rate lower than that induced by docetaxel alone, indicating that the neutropenia of the claims of ‘348 is docetaxel-induced. ‘348 does not expressly claim a single dose of plinabulin per treatment cycle, or wherein the docetaxel treatment cycle is 21 days.
The ‘543 publication teaches that docetaxel treatment cycles are generally 3 weeks, which is equivalent to 21 days (Page 1, 3rd paragraph of background art), and further discloses an example of treatment with plinabulin in a 3-week (i.e., 21-day) docetaxel treatment cycle (p. 23, section “Dosing Regimen”). The ‘543 publication further discloses that neutropenia was reduced in the combination of plinabulin and docetaxel in this dosing regimen (p. 28, 1st paragraph of “Results”).
Crawford, related art in the field of treating chemotherapy-induced neutropenia (title) discloses that once-per-cycle administration of another agent for neutropenia treatment, pegfilgrastim, may improve patient quality of life because it is less disruptive to patients and caregivers, as well as increasing adherence because no doses are missed (abstract, bottom 7 lines). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating neutropenia claimed by ‘348 such that the length of the docetaxel treatment cycle is the conventional 21 days as disclosed by the ‘543 publication, because the ‘543 
Regarding instant claim 3, '348 further claims wherein the amount of plinabulin in a single dose is 20 mg/m2 to 30 mg/m2, or specifically 20 mg/m2, or specifically 30 mg/m2 (claims 19 and 20), which are between 1 mg/m2 and 40 mg/m2.
Regarding instant claims 6 and 7, ‘348 further claims wherein plinabulin is administered within 0.5 to 72 h or within 0.5 to 24 h after administering docetaxel (claims 15-16), encompassing time points less than one hour after administration of docetaxel and between 10 and 40 minutes after administration of docetaxel. 
Regarding instant claim 15, ‘348 claim 11 further claims wherein the neutropenia is a grade 3 or 4 neutropenia. 
Regarding instant claim 17, '348 claim 23 further claims wherein grade 4 taxane-induced neutropenia is reduced by at least 15%.
Regarding instant claim 18, the claims of ‘348 do not specifically claim the at least two-fold reduction in duration of grade 4 neutropenia. However, the reduction in duration of grade 4 neutropenia in the instant claim would naturally flow from applying essentially the same treatment method as that of the instant application (same drugs, administered in similar amounts at the same or similar schedule, as described in the claim rejections above). 
Regarding instant claim 30, ‘348 claim 18 further claims wherein said administering results in a neutropenia rate lower than that induced by docetaxel alone, indicating that the subject has been administered docetaxel in an amount sufficient to cause neutropenia.

The '543 publication teaches wherein the patient has non-small cell lung cancer (p. 24, section "Inclusion Criteria"). The '543 publication teaches in a specific example that patients with non-small cell lung cancer showed reduced neutropenia when treated with plinabulin in addition to docetaxel (p. 28, paragraph 1 of "Results" section).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating neutropenia using plinabulin claimed in ‘348 to specifically treat patients with non-small cell lung cancer as taught by the ‘543 publication, because the ‘543 publication discloses this patient population can successfully be treated for neutropenia using plinabulin. 
Claims 8, 10, 13, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 15-16, 18 and 20 of copending Application No. 16/821,348 in view of the ‘543 publication and Crawford, in further view of Younis. 
This is a provisional nonstatutory double patenting rejection.
Regarding instant claim 8, as described above in the claim 1 provisional rejection in this section, the claims of ‘348 modified by the ‘543 publication and Crawford teaches treatment of docetaxel-induced neutropenia, comprising administration of plinabulin once per 21-day treatment cycle. The '348 application does not claim wherein there is concomitant administration of cyclophosphamide with docetaxel or cyclophosphamide and doxorubicin with docetaxel.
Younis teaches that docetaxel-doxorubicin-cyclophosphamide (TAC) is a cost-effective chemotherapy regimen (p. e293, column 2, paragraph 1), and that docetaxel-cyclophosphamide (TC) is a

It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of the claims of ‘348, the ‘543 publication and Crawford to include patients undergoing the docetaxel combination therapies TC and TAC taught by Younis, because docetaxel's presence in all of these therapies would predictably lead to these additional patient populations benefiting from the '543 publication's method of treating docetaxel-induced neutropenia, and because of Younis's express disclosure of TC chemotherapy's association with febrile neutropenia indicating the TC chemotherapy population is in need of neutropenia treatment. 
Regarding claim 10 of the instant application, claim 20 of the ‘348 application further claims wherein plinabulin is administered at a dose of 20 mg/m2 or 30 mg/m2, which are both in the range of 1 mg/m2 to 40 mg/m2.
Regarding claim 13 of the instant application, claim 15 of the ‘348 application further claims wherein plinabulin is administered within 0.5-72 h of docetaxel administration, and claim 16 further claims wherein plinabulin is administered within 0.5 to 24 h of docetaxel administration, encompassing time points that are less than 1 hour after docetaxel administration. 
Regarding instant claim 31, this claim has essentially the same scope as instant claim 8. Instant claim 31 recites the method of claim 1, wherein the chemotherapy comprised administering Docetaxel, Doxorubicin, and Cyclophosphamide (TAC) or Docetaxel and Cyclophosphamide (TC). Instant claim 1 recites a method of treating docetaxel-induced neutropenia in a subject, comprising administering a single dose of plinabulin in a 21-day docetaxel treatment cycle. Instant claim 8 recites a method of treating a Docetaxel, Doxorubicin, and Cyclophosphamide (TAC) or Docetaxel and Cyclophosphamide (TC) chemotherapy induced neutropenia in a subject, comprising administering a single dose of 
Claims 19, 21, 26, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 17, and 18 of copending Application No. 16/821,348 (hereafter ‘348) in view of “HIGHLIGHTS OF PRESCRIBING INFORMATION.” [online][retrieved 2020-04-16 from www.accessdata.fda.gov/drugsatfda_docs/label/2015/125031s180lbl.pdf] Rev. November 2015. U.S. Food and Drug Administration. Reference ID: 4192944 (hereafter referred to as “the FDA reference”). 
This is a provisional nonstatutory double patenting rejection.
Regarding claim 19 of the instant application, claim 11 of '348 claims a method of treating a neutropenia in a subject being administered docetaxel, comprising administering plinabulin. Claim 18 further claims wherein said administering results in a neutropenia rate lower than that induced by docetaxel alone. Claim 17 of '348 further claims wherein plinabulin is administered about 2 hours after the administration of the docetaxel, which comprises administrations exactly two hours after or slightly before two hours after the administration of the docetaxel (i.e., within 2 hours). The claims of ‘348 do not disclose wherein there is co-administration of plinabulin and one or more G-CSF drug, or wherein the dose of the G-CSF drug is in the range of 1 mg to 10 mg, and do not explicitly disclose that docetaxel is a form of chemotherapy.
The FDA reference discloses that docetaxel is a form of chemotherapy (p. 11, paragraph 1 of section 14.1: “Patients with Cancer Receiving Myelosuppressive Chemotherapy”). The FDA reference discloses that Neulasta® is a G-CSF drug (p. 6, section 5.8). The FDA reference also discloses that the recommended dosage of Neulasta® is 6 mg per chemotherapy cycle (p. 1, section "Dosage and Administration"). The FDA reference also discloses that Neulasta® is indicated for decreasing 
10: "Overdosage"). The FDA reference further discloses that Neulasta® is another name for pegfilgrastim (p. 1, 1st Column, line 5).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating a docetaxel-induced neutropenia using plinabulin claimed by ‘348 to incorporate administration of a G-CSF to treat neutropenia as disclosed by the FDA reference, because plinabulin and G-CSFs are recognized to perform the art-recognized equivalent purpose of treating neutropenia in chemotherapy patients, so their combination for the same purpose would be obvious. Regarding art recognized equivalence for the same purpose, MPEP § 2144.06(1) states:
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)."
It would further have been obvious to dose in the range of 1 mg to 10 mg as taught by the FDA reference, for the purpose of obtaining safe and efficacious treatment and avoiding overdose side effects such as leukocytosis by following recommended dosing guidelines. 
Regarding claim 21 of the instant application, the FDA reference further teaches wherein the G-CSF which decreases neutropenia is pegfilgrastim (p. 1, above "Recent Major Changes" discloses that Neulasta is pegfilgrastim; p. 1, 1st Column, section “Indications and Usage” indicates neutropenia can be treated with this drug).
Regarding claim 26 of the instant application, the FDA reference further discloses wherein the

Regarding claim 28 of the instant application, claim 20 of ‘348 further claims wherein plinabulin is administered at a dose of 20 mg/m2 or 30 mg/m2, both of which are in the range of 1-50 mg/m2. 

Claim 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 18 of copending application 16/821,348 (hereafter ‘348) in view of the FDA reference as applied to claim 19 above, in further view of the ‘543 publication, in further view of Crawford. 
Regarding claim 27 of the instant application, claims 11 and 18 of ‘348 modified by the FDA reference teaches the method of claim 19, as described above. The claims of ‘348 as modified by the FDA reference do not teach wherein there is a single dose of plinabulin per treatment cycle, or wherein the treatment cycle is 21 days.
The ‘543 publication teaches docetaxel is generally administered in a 21 day treatment cycle (Page 1, 3rd paragraph of background art) and further discloses an example of treatment with plinabulin in a 3-week (i.e., 21-day) docetaxel treatment cycle (p. 23, section “Dosing Regimen”). The ‘543 publication further discloses that neutropenia was reduced in the combination of plinabulin and docetaxel in this dosing regimen (p. 28, 1st paragraph of “Results”).

It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of the claims of ‘348 as modified by the FDA reference, such that the length of the docetaxel treatment cycle is the conventional 21 days as taught by the ‘543 publication, because the ‘543 publication disclosed that plinabulin is capable of reducing neutropenia in a 21-day docetaxel administration cycle. It would have been obvious to one of ordinary skill in the art before the time of filing to have further modified the method by administering the neutropenia-treating agent once per treatment cycle, because of the advantages on quality of life and adherence associated with once-per-cycle administration of anti-neutropenia agent taught by Crawford.

Claims 8, 10, 13, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-7, 9, 11, 16 and 21 of copending Application No.
16/307,440 (henceforth referred to as the '440 application or '440) in view of WIPO publication WO
2015/051543 A1 (hereafter referred to as the '543 publication) and further in view of Crawford, and further in view of Younis. 
This is a provisional nonstatutory double patenting rejection.
Regarding claims 8 and 10 of the instant application, claim 1 of the '440 application teaches a method of reducing neutropenia caused by chemotherapy, but specifically excludes docetaxel as the first chemotherapeutic composition. However, claim 3 of the '440 application teaches wherein one or more additional chemotherapeutic compositions are administered, and claim 7 further teaches wherein the additional chemotherapeutic composition is specifically docetaxel. Claim 6 teaches wherein the first 2 and 40 mg/m2.
The ‘543 publication teaches that docetaxel treatment cycles are generally 3 weeks, which is equivalent to 21 days (Page 1, 3rd paragraph of background art), and further discloses an example of treatment with plinabulin in a 3-week (i.e., 21-day) docetaxel treatment cycle (p. 23, section “Dosing Regimen”). The ‘543 publication further discloses that neutropenia was reduced in the combination of plinabulin and docetaxel in this dosing regimen (p. 28, 1st paragraph of “Results”). The ‘543 publication further teaches administration of plinabulin at a dose of 20 or 30 mg/m2 is effective for reducing neutropenia in patients undergoing docetaxel chemotherapy (p. 4, Fig. 5 description, p. 35, substitute sheet 4/4, Figure 5 chart).
Crawford, related art in the field of treating chemotherapy-induced neutropenia (title) discloses that once-per-cycle administration of another agent for neutropenia treatment, pegfilgrastim, may improve patient quality of life because it is less disruptive to patients and caregivers, as well as increasing adherence because no doses are missed (abstract, bottom 7 lines). 
Younis teaches that docetaxel-doxorubicin-cyclophosphamide (TAC) is a cost-effective chemotherapy regimen (p. e293, column 2, paragraph 1), and that docetaxel-cyclophosphamide (TC) is a cost-effective chemotherapy regimen (p. e288, column 2, "Conclusions"). Younis also teaches that TC chemotherapy is associated with febrile neutropenia (p. e289, column 1, section "2.1 U.S. Oncology Trial 9735").
2 and 40 mg/m2 for plinabulin in view of the disclosure of the ‘543 publication which further teaches administration of plinabulin at a dose of 20 or 30 mg/m2 is effective for reducing neutropenia in patients undergoing docetaxel chemotherapy.
Regarding claim 13 of the instant application, claim 16 and 21 of the ‘440 application further teach wherein plinabulin is administered within 1 minute to 24 hours after administration of chemotherapy, which comprises time points of less than an hour from administration of chemotherapy. 
Regarding claim 31 of the instant application, as discussed above in this section, this claim has essentially identical scope with claim 8 of the instant application, and it is rejected under the same rationale as claim 8 over the claims of the ‘440 application in view of the ‘543 publication, Younis, and Crawford. 

Claims 1, 3, 6-8, 10, 13, 17-19, 21, 26-28 and 31-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 17, 22, 30, 33, and 59 of copending Application No. No. 16/966,156 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 1 of the instant application, ‘156 claim 1 claims a method of treating a chemotherapy induced neutropenia, comprising co-administering plinabulin and one or more G-CSF drugs. Claim 59 of ‘156 further claims wherein plinabulin is administered in a single dose in each chemotherapy regimen treatment cycle. Claim 22 of ‘156 further claims wherein plinabulin is administered in a 21 day cycle. Claim 30 of ‘156 further claims wherein the chemotherapy comprises administering an alternative list of chemotherapies which comprises docetaxel, which would enable one of ordinary skill in the art to immediately envisage the species of treating wherein the neutropenia is docetaxel-induced without consulting the specification, and particularly wherein the docetaxel is administered in a 21 day cycle based on combination with the 21 day plinabulin cycle of ‘156 claim 22 and once per chemotherapy cycle administration of plinabulin in ‘156 claim 59.
	Regarding claim 3 of the instant specification, claim 59 of ‘156 further claims plinabulin doses of 5 mg/m2, 10 mg/m2, or 20 mg/m2, which are all in the claimed range of 1 mg/m2 to 40 mg/m2. 
	Regarding claim 6 of the instant specification, claim 59 of ‘156 further claims wherein plinabulin is administered at time points less than 1 hour after administration of the chemotherapy, which may comprise docetaxel as claimed in claim 30 of ‘156. 

	Regarding claim 8 of the instant specification, as described in the claim 1 rejection above, the claims of ‘156 teach administration of a single dose of plinabulin in a 21 day treatment cycle to treat chemotherapy-induced neutropenia. ‘156 claim 30 further claims wherein the chemotherapy comprises TAC or TC chemotherapy, from which one of ordinary skill in the art would be able to at once envisage wherein the neutropenia is induced by TAC or TC chemotherapy. 
	Regarding claim 10 of the instant application, claim 59 of ‘156 further claims plinabulin doses of 5 mg/m2, 10 mg/m2, or 20 mg/m2, which are all in the claimed range of 1 mg/m2 to 40 mg/m2.
	Regarding claim 13 of the instant application, claim 59 of ‘156 further claims wherein plinabulin is administered at time points less than 1 hour after administration of the chemotherapy, which may comprise TC or TAC chemotherapy as claimed in ‘156 claim 30.	
Regarding instant claim 17 and 18, the claims of ’156 do not teach wherein an incidence of grade 4 neutropenia is reduced by at least 5%, or wherein there is a reduction of grade 4 neutropenia duration of at least 2 times. However, these results would naturally flow from applying essentially the same treatment method as that of the instant application. The 5% reduction of grade 4 neutropenia by at least 5% or reduction in duration of grade 4 neutropenia of at least 2 times would naturally flow from administering the same drugs in similar or identical amounts, on the same schedule (once per 21 day treatment cycle) to a similar patient population as in the instant application. 
	Regarding claim 19 of the instant application, claim 1 of ‘156 claims a method of treating a chemotherapy induced neutropenia, comprising co-administering G-CSF drug and plinabulin. ‘156 claim 59 further claims wherein the plinabulin is administered at time points that are within 2 hours after chemotherapy administration. Claim 5 of ‘156 further claims wherein the G-CSF has a total dose per 
	Regarding instant claim 21, claim 3 of ‘156 further claims wherein the G-CSF drug is pegfilgrastim. 
	Regarding instant claim 26, claim 17 of ‘156 further claims wherein the first dose of the G-CSF drug is administered between 24 hours and 48 hours after chemotherapy, which is at least 24 hours after administration of the chemotherapy. 
	Regarding instant claim 27, claim 22 of ’156 further claims wherein plinabulin is administered in a 21 day cycle, and claim 59 of ‘156 further claims wherein plinabulin is administered in a single dose in each cycle of the chemotherapy regimen. 
	Regarding instant claim 28, ‘156 claim 59 further claims plinabulin administration at doses in the claimed range of 1 mg/m2 to 40 mg/m2.  
	Regarding instant claim 31, ‘156 claim 30 further claims wherein the chemotherapy comprises TAC or TC chemotherapy. 
	Regarding instant claim 32, ‘156 claim 33 further claims wherein the patient has non-small cell lung cancer, or refractory metastatic prostate cancer, or breast cancer.  
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 17, 22, 30, 33, and 59 of copending Application No. 16/966,156 in view of the ‘543 publication. 
This is a provisional nonstatutory double patenting rejection.

	The ‘543 publication discloses that grade 3 and 4 neutropenia were reduced in plinabulin co-administration with docetaxel compared with docetaxel alone (p. 29, Table 9 and caption), such that ‘543 teaches successful treatment of grade 3 and 4 docetaxel-induced neutropenia with plinabulin. 
	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of the claims of ‘156 to have treated a grade 3 or 4 neutropenia, in view of the ‘543 publication’s disclosure that plinabulin successfully treats these grades of neutropenia. 

Claim 30 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 17, 22, 30, 33, and 59 of copending Application No. 16/966,156 as evidenced by Dale in “Neutropenia” eLS. John Wiley & Sons, Ltd: Chichester (October 2015) (newly cited; hereafter Dale).
Regarding instant claim 30, as described above, the claims of ‘156 teach the method of claim 1, on which claim 30 depends. The claims of ‘156 do not expressly disclose wherein docetaxel has been administered in an amount sufficient to cause neutropenia. However, ‘156 claims wherein the patient has an absolute neutrophil count lower than about 1.5 x 109/L (‘156 claim 16). Dale teaches that neutropenia is defined as a neutrophil count less than 1.8 x 109/L (p. 1, 2nd Column, 2nd paragraph), such that claim 16 implicitly teaches wherein the treated patient has neutropenia. Since the neutropenia of ‘156 is chemotherapy induced (‘156 claim 1), and docetaxel is among the chemotherapies claimed (claim 30), one of ordinary skill in the art could at once have envisaged wherein docetaxel has been administered in an amount sufficient to cause neutropenia based on the claims of ‘156. 
	 
Response to Arguments
Applicant’s arguments, see sections I, IA, IIA, filed 1 February, with respect to the anticipation and obviousness rejections of claims 1 and 8 have been fully considered and are persuasive. The art previously of record has been found not to teach the limitation of “a single administration”, as argued by applicant. The rejection of claims 1, 3, 6-7, 15, 17-18, 30, and 32 under 35 U.S.C. 102 and claims 8, 10, 13, 27, and 31 under 35 U.S.C. 103 previously of record are hereby withdrawn in favor of the new grounds of rejection under 35 U.S.C. 103 presented above.  
Applicant's additional arguments filed 1 February 2021 have been fully considered but they are not persuasive. 
Applicant argues that there is no motivation to combine Huang and Younis (section IIB of arguments), based on Younis allegedly having a different purpose (economic evaluation) and relating to a specific chemotherapy.
 Examiner responds that regarding applicant's argument of Younis relating to unrelated subject matter, examiner responds that Younis is in the field of oncology, and published in an oncology journal, such that Younis is also in Huang's field of oncology in addition to containing economic evaluation. As described in the rejections above, one of ordinary skill in the art would have been motivated to combine these references, because as described in the rejection, Huang teaches that plinabulin can treat docetaxel-induced neutropenia, and Younis teaches that the docetaxel-containing TC treatment regimen is associated with neutropenia, and furthermore one of ordinary skill in the art would recognize there is a reasonable expectation of success because docetaxel's presence in TC and TAC therapies would predictably lead to these additional patient populations benefiting from Huang's method of treating docetaxel-induced neutropenia. 
Applicant argues that regarding claim 19, as argued previously, one of skill in the art would not have been motivated to modify the plinabulin administration protocol taught by Huang when combining 
Examiner responds that this previously-argued point, which relied on Huang allegedly not teaching the limitation of administration of plinabulin within 2 hours of chemotherapy (Applicant Remarks and Arguments, 2020-07-30, 2nd paragraph p. 10), has been responded to in a previous action. As addressed in the arguments presented in the action of 1 September 2020 (paragraph bridging p. 36-37) and in the rejection above, Huang in ‘543 teaches this limitation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner can normally be reached on Monday-Thursday 7:45 am - 4:45 pm and alternate Fridays from 7:45 am to 3:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/S.T.H./               Examiner, Art Unit 1647                                                                                                                                                                                         
/JOANNE HAMA/               Supervisory Patent Examiner, Art Unit 1647